 Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 1 of 11 Page ID #:1



 1 GEORGE BUEHLER 60701
   BUEHLER & KASSABIAN, LLP
 2 350 W. Colorado Blvd., Suite 200
   Pasadena, CA 91105
 3 Telephone: (626) 219-0631     Facsimile: (626) 792-0505
   gbuehler@buehlerkassabian.com
 4
     Attorney for Movant
 5   LUIS ALBERTO TORRES
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                  )
12                                               )
                          Plaintiff,             )       CV _________________
13                                               )
                   v.                            )
14                                               )       CR 15-00059-SVW
                                                 )
15    LUIS ALBERTO TORRES,                       )
                                                 )
16                        Defendant.             )
                                                 )
17                                                     _______________________________
18    LUIS ALBERTO TORRES,                             MOTION TO VACATE, SET
                                                       ASIDE, OR CORRECT
19                        Movant.                      SENTENCE BY A PERSON IN
                                                       FEDERAL CUSTODY
20                                                     28 U.S.C. § 2255
21
22         Movant Luis Alberto Torres moves to vacate, set aside, and correct his
23   sentence based on the following facts:
24
25         1. On June 13, 2016, Defendant Luis Alberto Torres entered a plea of guilty before
26   the Honorable Stephen V. Wilson to Counts 1 through 3 of a 3-count Indictment. Counts 1
27   and 2 charged Torres with production of child pornography, 18 U.S.C. § 2251(a),(e), and
28   Count 3 charged possession of child pornography, 18 U.S.C § 2252A(a)(5)(B), (b)(2).
 Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 2 of 11 Page ID #:2



 1          2. On July 25, 2016, the Probation Officer filed a Presentence Report which found a
 2   total offense level of 38 and criminal history of IV, for a guideline sentencing range of 324
 3   to 405 months. ( Presentence Investigation Report, Doc 99, pp. 7-8, 14.) The Probation
 4   Officer recommended a sentence of 192 months based on various mitigating factors.
 5   (Sentencing Recommendation, Doc 112.)              .
 6
 7          3. On November 29, 2016, the Government filed its sentencing position which
 8   recommended a sentence of 360 months less the 51 months Torres had served in state prison
 9   based on the same offense conduct, for a total sentence of 309 months. (Government’s
10   Position Regarding Sentencing Factors For Defendant Luis Albert Torres, Doc 107.)
11                .
12          4. On December 12, 2016, Torres’ counsel filed a sentencing memorandum which
13   contended that the appropriate sentence was the statutory mandatory minimum of 180
14   months, or 15 years, reduced by credit for the 51 months Torres had served in state prison for
15   the same conduct. (Defendant’s Position Regarding Sentencing, Doc 108.) In support,
16   Torres’ counsel cited a Ninth Circuit opinion, United States v. Drake, 49 F.3d 1438, 1441
17   (9th Cir. 1995), which required the district court to reduce the defendant’s mandatory
18   minimum sentence by the time served in state prison for the same conduct. (Id. at 17)
19
20          5. In Torres’ sentencing memorandum, counsel did not mention or address
21   substantial case law holding that when a state prison sentence has been fully served and
22   discharged prior to imposition of a federal sentence, the state prison time may not be credited
23   against the federal mandatory minimum.
24
25          6. The following day, December 13, 2016, the government filed a nine page
26   supplemental memorandum citing a number of cases, including a Ninth Circuit case, holding
27   that where a state sentence for the same offense conduct has been fully served and
28   discharged prior to the defendant’s arrest on the federal offense, it may not be credited


                                                    2
 Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 3 of 11 Page ID #:3



 1   against the federal mandatory minimum.(Government’s Brief In Response to Defendant’s
 2   Position Regarding Sentencing Factors For Defendant, Doc 110.)
 3
 4          7. Torres’ counsel did not file any response to the government’s supplemental
 5   memorandum. Torres’ counsel never countered the position the government asserted or the
 6   cases the government cited in its supplemental memorandum until the case was on appeal. In
 7   effect, before this Court Torres’ counsel effectively conceded that the government was
 8   correct that the Court had no discretion to sentence Torres below the mandatory minimum
 9   based on the time served in state custody for the same offense conduct.
10
11          8. At the start of the sentencing hearing on December 19, 2016, Judge Wilson
12   immediately raised the issue of “the credit for time served,” stating, “And the issue is, given
13   the fact that there is a mandatory minimum sentence of 15 years, whether credit for time
14   served for a related offense is allowable under the guidelines.” (Doc 136 at p. 3.) Judge
15   Wilson observed that the government had briefed the issue, and he engaged in a 5-page
16   colloquy with government counsel about the authority the government cited that when the
17   defendant has completed serving his state sentence before he is charged with federal offenses
18   he may not receive credit for the time served on the state sentence against the federal
19   sentence. (Doc 136, pp.3-7.) Judge Wilson inquired whether this would be the case if the
20   defendant were on supervised release on the state case when the federal case was filed, and
21   government counsel responded in the affirmative, citing a Ninth Circuit case. (Id. at pp. 5-7.)
22   Judge Wilson then turned to Torres’ counsel, who, speaking in vague terms and presenting
23   no authority, briefly expressed doubt about the government’s position. (Id. at pp. 7-8.) Judge
24   Wilson stated he was inclined to think the government’s position was correct, but he wanted
25   more time to read all of the cases, and adjourned the hearing to the next day. (Id. at pp. 8-9.)
26
27          9. The following day, December 20, Judge Wilson stated at the outset of the hearing
28   that he agreed with “the government’s supplemental paper that the defendant is not entitled


                                                    3
 Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 4 of 11 Page ID #:4



 1   to the 51-month time served as a deduction from the mandatory minimum.” (Doc 137 at p.3.)
 2   Torres’ counsel did not object to this, and did not request time to file a supplemental brief or
 3   offer further argument on the issue.
 4
 5          10. Just before pronouncing sentence, Judge Wilson engaged in the following
 6   exchange with government counsel:
 7          THE COURT: One further question of the government: In reading your sentencing
 8   memorandum, the original memorandum again, is it true that originally you did say that he
 9   should get custody for the 51 months in state custody?
10          MR. LESSER: Credit, yes.
11          THE COURT:        Credit.
12          MR. LESSER: Against the guideline range, and the government’s recommendation.
13   Yeah, that certainly should be credited, I believe. Not against the mandatory minimum, of
14   course, but if the court is going to sentence to more than the mandatory money [sic], then,
15   yeah, I believe he should get credit against what the guidelines would call for.
16          THE COURT: But not the mandatory minimum.
17          MR. LESSER: I believe that it can’t be credited.
18          THE COURT: Okay. I see. Okay.
19   (Doc 137 at pp. 9-10.)
20
21          11. Judge Wilson sentenced Torres to 180 months, and commented, “I think the
22   mandatory minimum is justified in this sentence.... I agree with the mandatory minimum. I
23   think that the mandatory minimum does reflect all the concerns the court has, and so having
24   sentenced him to the mandatory minimum, that comports with the court’s obligation to
25   follow the mandatory minimum, and I happen to think it is the appropriate sentence.” (Doc.
26   137 at p. 17.) Judge Wilson made no statement as to whether he would have given Torres
27   credit against the mandatory minimum if it were lawful to do so. Torres’ counsel did not ask,
28   and made no effort to clarify for the record, whether Judge Wilson would give or would


                                                    4
 Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 5 of 11 Page ID #:5



 1   consider giving credit for the 51 months in state custody if he had the authority to do so.
 2
 3          12. On appeal, Torres’ counsel contended for the first time that the court had
 4   authority to grant credit against the mandatory minimum sentence for the 51 months Torres
 5   had served in state custody. Counsel’s opening brief devoted 18 pages and its reply brief 10
 6   pages to this issue, citing numerous cases for the proposition that the court had the authority
 7   to reduce Torres’ federal sentence for the 51 months served in state custody. Counsel argued
 8   insistently and at length that existing statutory and case law gave the court this authority, and
 9   that to deny this authority to the court would be arbitrary and a violation of due process.
10
11          13. The Court of Appeals declined to address this issue, finding that based on the
12   record the error (if any) was harmless. “We do not need to resolve that question because any
13   error here was harmless. The district court below made clear that the sentence imposed was
14   the term that it considered appropriate and that it would not have imposed a shorter sentence
15   based on the time served on the discharged state sentence.”
16
17          These facts show that Torres’ counsel was ineffective at sentencing by failing to
18   develop and present to the Court the law that authorized him to sentence below the
19   mandatory minimum based on the time Torres served in state custody.
20          Torres’ counsel was also ineffective in failing to clarify at sentencing whether Judge
21   Wilson would or might give a lower sentence if he understood he had the authority to do so.
22   The Court of Appeals interpreted the Judge’s comments as saying that the 180-month
23   mandatory minimum was absolutely the appropriate sentence, and it therefore declined to
24   address whether the Court had the discretion to reduce the sentence based on time served in
25   state custody. But this Court showed considerable interest in this issue during the sentencing
26   hearings, and it seems reasonably probable that the Court would have given credit for the
27   state prison time if the Court knew it had authority to do so.
28          Mr. Torres had a right to be sentenced by a court that had full knowledge of the


                                                     5
 Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 6 of 11 Page ID #:6



 1   alternatives available for sentencing. We respectively request that the Court grant this motion
 2   and determine whether the Court has the authority to reduce the sentence by giving him
 3   credit for the time he served in state custody.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       6
Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 7 of 11 Page ID #:7
Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 8 of 11 Page ID #:8
Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 9 of 11 Page ID #:9
Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 10 of 11 Page ID #:10
Case 2:21-cv-01730-SVW Document 1 Filed 02/24/21 Page 11 of 11 Page ID #:11
